Citation Nr: 0844091	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left leg disability, 
to include peripheral vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
September 1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

A videoconference hearing before a Veterans Law Judge was 
scheduled for August 2008.  However the veteran failed to 
appear for this hearing and provided no explanation for his 
absence.  His hearing request, therefore, is deemed 
withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2008).


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's left leg disability was incurred in or aggravated 
by his active service or manifested to a compensable degree 
within one year following his separation from service.


CONCLUSION OF LAW

Service connection for a left leg disability is not 
warranted.  38 U.S.C.A. §§  1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2005, prior to the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in June 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also 
be established for certain chronic diseases, including 
cardiovascular-renal disease, manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).
Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left leg 
disability.

The veteran claims that he has a left leg disability that is 
related to his service.  Specifically, he claims that his 
left leg was injured by shrapnel in Vietnam caused by 
stepping on a land mine.  The Board notes that the veteran's 
service personnel records show that he served in the United 
States Navy from August 1957 to September 1961, but do not 
show service in the Republic of Vietnam or during the Vietnam 
era.

The service medical records, including the July 1957 
enlistment examination, and August 1961 separation 
examination, are void of findings, complaints, symptoms, or 
diagnoses attributable to a left leg disability, including 
peripheral vascular disease (PVD).  On January 7, 1958, the 
veteran was seen complaining of trouble with his left knee.  
He had a trauma in school four years prior and had pain in 
the knee.  It bothered him most in the evenings.  He was 
prescribed aspirin and heat.  He was see again on January 21, 
1958, complaining of pain in the knees.  He was prescribed 
aspirin.  His separation examination notes the presence of a 
one inch scar on his left knee, which was also noted on his 
entrance examination.

Private treatment records dated in February 2000 reflect the 
veteran's complaints of leg pain.  He was diagnosed with PVD 
in April 2003.  A January 2007 report indicates that he had 
five bypasses in his left leg with multiple difficulties and 
complications.  However, none of the competent medical 
evidence relates the veteran's left leg disability, including 
PVD, to his service, or to any treatment for left knee pain 
in service.

The veteran's post-service medical records are negative for 
any diagnoses of PVD within one year of separation from 
active duty.  In fact, the post-service medical records are 
negative for a diagnosis of a left leg disability or PVD 
until many years after separation.  A significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence does show that the 
veteran now suffers from PVD, the evidence does not show that 
the current disability was incurred in or aggravated during 
service.  Furthermore, there is no competent medical opinion 
that relates any left leg disability or PVD to active duty.  
In the absence of competent medical evidence linking any 
current left leg disability or PVD to service, service 
connection must be denied.

The Board notes that the veteran was noted on his entrance 
examination to have a scar on his left knee.  That scare was 
shown on his separation examination in the exact same 
description.  While the veteran complained twice in service 
of knee pain due to trauma prior to service, he was 
prescribed aspirin and heat and returned to duty.  Therefore, 
the Board finds that the evidence does not show that the 
veteran's left knee scar underwent any increase in disability 
during service.  38 C.F.R. § 3.306 (2008).  Furthermore, no 
disability related to knee pain or a scar of the knee is 
shown by the current evidence.  The current left leg 
disability is shown by the medical evidence to be peripheral 
vascular disease.

The veteran alleges that he stepped on a land mine In 
November of December 1960 while serving at Bien Dinh Phu, 
Vietnam with a Navy salvage team.  He states that he was 
treated by the Vietnamese and released.  In another 
correspondence, the veteran alleges that he was injured by 
shrapnel in November 1960 on a mission involving diving to 
remove a bomb from an aircraft that had crashed into a river.  
He stated that he stepped on a land mine on the way to the 
crash site.  However, the Board notes that the veteran did 
not receive any awards or decorations indicative of service 
in Vietnam or indicative of having been wounded.  Therefore, 
the Board finds that the evidence does not support a finding 
that the veteran was wounded in service or that he served in 
Vietnam.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).   Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  The veteran's claim that he 
injured his leg in Vietnam is not credible and is not 
corroborated by the evidence of record.  As a result, his 
assertions do not constitute competent medical evidence that 
his current left leg disability began during, or is the 
result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that peripheral vascular disease of the left leg was 
incurred in or aggravated by service or manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Therefore, service connection for a 
left leg disability, claimed as peripheral vascular disease, 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left leg disability, to include 
peripheral vascular disease, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


